DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1of U.S. Patent No. (10,675,127 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a method for forming user-customizable orthopedic alignment device (OAD), the method comprising: providing a moldable mouthpiece having at least a right section and a left section, wherein each of the right and left sections has a bite portion that includes a moldable material, the moldable mouthpiece having an alignment gap; placing the moldable mouthpiece in a user's mouth with the bite portions of the right and left sections positioned between the user's upper and lower molars and with the alignment gap positioned substantially in alignment with the user's canine teeth; placing an alignment member between the user's canine teeth, wherein the alignment member is positioned in the user's mouth within the alignment gap of the moldable mouthpiece and within a gap between the user's canine teeth; lightly biting down on the alignment member so that the alignment member contacts the user's upper and lower canine teeth, wherein contact pressure between the user's teeth and the alignment member urges the jaw toward an orthopedically aligned position, and wherein the bite portion of the right and left sections of the moldable mouthpiece are molded to a plurality of the user's molars; and allowing the moldable mouthpiece to harden.
Claim 1 of U.S. Patent No. (10,675,127 B2) recites a  user-customizable orthopedic alignment device (OAD) comprising: a formable mouthpiece adapted to be positioned in a user's mouth between the user's upper and lower teeth, wherein the formable mouthpiece includes an overmold having has at least a right section and a left section, wherein each of the right and left sections has a bite portion which is adapted to contact bite surfaces of the user's teeth, and one or more walls that are adapted to extend vertically from the bite portion along the sides of the user's teeth, wherein the overmold forms an alignment gap, wherein when the overmold is placed in a user's mouth with the bite portions of the left section and the right section positioned between the user's upper and lower molars, the alignment gap is adapted to be positioned in lateral alignment with the user's canine teeth and thereby enable unobstructed positioning of an alignment member laterally between the user's canine teeth; wherein the right and left sections of the overmold comprise a first formable material which is adapted to be temporarily softened, molded to the user's teeth, and hardened in a shape that conforms to the user's teeth; wherein when the right and left sections are temporarily softened and the formable mouthpiece is positioned in the user's mouth with an alignment member positioned in the alignment gap between the user's upper and lower teeth, the one or more alignment members are adapted to enable contact pressure between the user's teeth and the one or more alignment members to urge the jaw toward an orthopedically aligned position and to enable the right and left sections to be molded to the user's teeth in the orthopedically aligned position.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of patent (‘127) lies in the fact that the patented claims includes many more elements and is thus much more specific; the differences shown in the claim comparison (product claim vs. method of making), as such, the claims to the methods are close enough to the apparatus claims as such the  double patenting rejection is proper. Thus the invention of claim 1 of patent (‘127) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of patent ('127), it is not patentably distinct from claim 1 of patent ('127).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786